DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021, has been entered.
Applicant cancelled claims 1-19, 24, 49, 50, 57, 66, 67 and 74, amended claim 33 and added claims 81-92.  No new matter is entered.  Claims 33, 35, 36 and 81-92 are pending before the Office for review.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 33, 81-85 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Reich (U.S. Patent No. 3,125,860) in view of Kajihara et al. (U.S. Publication No. 2002/0062853) and Zirkle et al. (U.S. Publication No. 2014/0137918) and Kaibe et al. (U.S. Publication No. 2015/0013740).
claims 33 and 90, Reich teaches a thermoelectric apparatus (Figure 8) comprising middle unit cells (represented by 113-118 and 119-126, respectively) connected in series and having a first side, a second side, a top side and a bottom side.  Figure 8 and Col. 2, Lines 36-44.  Reich teaches, as seen in Figure 8, the middle unit cells comprise first and second stages wherein each of the middle unit cells is electrically and thermally connected to at least one other middle unit cell at a point intermediate to the top side and the bottom side.  Figure 8 and Col. 1, Lines 33-37 and Col. 2, Lines 9-31 and 36-44.
Reich further teaches, as seen in Figure 8, the middle unit cells comprise a front cell in electrical communication with the first side of the middle unit cells and a back end cell in electrical communication with the second side of the middle unit cells.  Figure 8.
Reich further teaches the middle unit cells comprise two stages (B’, C’) with a top plurality and a bottom plurality of electrically conductive links (18, 19, 29, 30, 32, 33, for example) bracketing and in thermal communication with the two or more stages of thermoelements.  Figures 6 and 8 and Col. 1, Lines 33-37 and Col. 2, Lines 9-31 and 36-44.  Reich also teaches a bottom substrate layer (34) brackets the plurality of electrically conductive links from one side.  Figures 6 and 8 and Col. 1, Lines 33-37 and Col. 2, Lines 9-31 and 36-44.  Reich
Although Reich’s thermoelements would be expected to be paired p-type and n-type thermoelectric elements positioned to alternate with one another, Reich is explicitly silent as to the details of the thermoelements.  Reich is also silent as to the presence of a second substrate.
However, Kajihara, which deals with multi-stage thermoelectric apparatuses, teaches the apparatus comprises a substrate to define a heat absorption surface (1a) on the top face of the apparatus.  Figure 7 and Paragraph 42.  Kajihara further teaches, as seen in Figure 7, the 
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Reich with Kajihara is the use of a known technique to improve a similar apparatus in the same way.  Both Reich and Kajihara are directed toward multi-stage thermoelectric apparatuses.  Kajihara teaches the apparatus comprises a second, upper substrate to define the heat absorption surface.  Kajihara also teaches the thermoelements are arranged in P-N pairs at the various stages to operably function.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Reich in view of Kajihara to include the second substrate and the P-N thermoelement pairs at the various stages because Kajihara teaches these to be effective for obtaining a functioning multi-stage thermoelectric apparatus, meaning the combination has a reasonable expectation of success.
Accordingly, Reich in view of Kajihara teaches the front end cell comprises an n-type or p-type thermoelement with an electrically conductive link in electrical and thermal communication with the selected thermoelement and the bottom substrate and the back end cell comprises an n-type or p-type thermoelement and an electrically conductive link in electrical and thermal communication with the selected thermoelement and the bottom substrate layer.
Modified Reich teaches two of the thermoelements are bridged by a conductor which may be made of copper (Col. 2, Lines 10-12), but is explicitly silent as to the material of the identified electrically conductive links.
However, Zirkle, which deals with thermoelectric devices, teaches nickel-plated copper is an effective interconnector material.  Paragraph 107.

Modified Reich is silent as to whether the apparatus contains additional middle unit cells that would meet the requirement for a series of middle unit cells.
However, Kaibe, which deals with thermoelectric modules, teaches an apparatus wherein a plurality of thermoelectric modules are electrically interconnected to form the apparatus.  Figures 1, 2 and 3 and Paragraph 46.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Reich with Kaibe is the use of a known technique to improve a similar device in the same way.  Both modified Reich and Kaibe are directed toward cascaded-type thermoelectric devices.  Kaibe teaches the apparatus comprises a plurality of the cascaded-type modules electrically interconnected together to define a thermoelectric apparatus.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Reich’s apparatus to comprise a plurality of the cascaded-type modules interconnected with one 
Furthermore, when Reich’s apparatus is so modified, the modules and their respective middle unit cells define a series of middle unit cells within the scope of the claimed invention, wherein the front end cell and back end cell of each middle unit cell, as defined above, are selected to alternate with and in electrical communication with the series of middle unit cells.  Reich, Figures 6 and 8 and Col. 1, Lines 33-37 and Col. 2, Lines 9-31 and 36-41; Kajihara, Figure 7 and Paragraph 42; Zirkle, Paragraph 107; and Kaibe, Figures 1, 2 and 3 and Paragraph 46.
With respect to claim 81, modified Reich is silent as to whether the thermoelectric elements of the second stage have a greater electrical resistance than the thermoelectric elements of the first stage.
However, Kajihara also teaches the performance of a thermoelectric element is represented by the figure of merit (Z), which is obtained by the following formula:

    PNG
    media_image1.png
    28
    62
    media_image1.png
    Greyscale
.  Paragraph 5.
The electrical resistivity of the thermoelectric element is present in the denominator and represented by rho.  Paragraph 5.  Given it’s placement in the denominator, one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would recognize the electrical resistance as a result effective variable because increasing or decreasing its value would directly impact the figure of merit of the thermoelectric device.
	Kajihara establishes the electrical resistance of the thermoelectric element is a result effective variable because Kajihara teaches its increase or decrease changes the figure of merit of the thermoelectric element.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general 
With respect to claims 82, 83, and 84, modified Reich teaches the p-type and n-type thermoelectric elements but is explicitly silent as to the type of thermoelectric material of each element.
However, Kajihara teaches the p-type thermoelectric element material is Bi0.4Sb1.6Te3 (Paragraph 24) and the n-type thermoelectric material is Bi2Te2.7Se0.3 (Paragraph 36).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the combination of modified Reich with Kajihara is the simple substitution of one known element for another to obtain predictable results.  Modified Reich teaches the thermoelectric apparatus comprises p-type and n-type thermoelectric elements.  Kajihara teaches Bi0.4Sb1.6Te3 and Bi2Te2.7Se0.3 are effective p-type and n-type thermoelectric materials, respectively.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use these material in Reich’s apparatus because Kajihara teaches they are effective, meaning the modification has a reasonable expectation of success.
With respect to claim 85, modified Reich teaches ceramic is an effective substrate material.  Kajihara, Paragraph 42.



Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Reich (U.S. Patent No. 3,125,860) in view of Kajihara et al. (U.S. Publication No. 2002/0062853), Zirkle et al. (U.S. Publication No. 2014/0137918) and Kaibe et al. (U.S. Publication No. 2015/0013740) as applied to claims 33, 81-85 and 90 above, and further in view of Rowe (U.S. Patent No. 4,971,632).
With respect to claims 35 and 36, modified Reich is silent as to the cross-sectional areas of the p-type and n-type thermoelectric elements.
However, Rowe, which deals with thermoelectric devices, teaches the power output from a thermocouple is approximately proportional to the cross-sectional area of the thermoelement.  Col. 1, Lines 21-24.
Rowe establishes the cross-sectional area of the thermoelectric element is a result effective variable because Rowe teaches it is proportional to the power output of the thermoelement.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  
In this case, it’s obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to optimize the cross-sectional areas of the each of the p-type and n-type thermoelectric elements to obtain a desired power output level.
(5)
Claims 85-87 are rejected under 35 U.S.C. 103 as being unpatentable over Reich (U.S. Patent No. 3,125,860) in view of Kajihara et al. (U.S. Publication No. 2002/0062853), Zirkle et al. (U.S. Publication No. 2014/0137918) and Kaibe et al. (U.S. Publication No. 2015/0013740) s 33, 81-85 and 90 above, and further in view of Ghoshal et al. (U.S. Publication No. 2011/0000224).
With respect to claims 85, 86 and 87, modified Reich teaches the substrates are ceramic but is silent as to the specific materials of the substrate and whether an insulator and metal combination is an effective substrate material.
However, Ghoshal teaches an effective substrate material for the thermoelectric apparatus is either aluminum nitride or an aluminum core with anodized aluminum thereon.  Paragraph 32.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Reich with Ghoshal is the simple substitution of one known element for another to obtain predictable results.  Modified Reich teaches the thermoelectric apparatus comprises a substrate.  Ghoshal teaches a thermoelectric apparatus comprising either aluminum nitride or an aluminum core with anodized aluminum thereon as effective substrate materials.  Therefore, it would have been obvious to one ordinarily skilled in the art to use Ghoshal’s substrate materials as the substrate for modified Reich’s apparatus because Ghoshal teaches these to be effective substrate materials for the same type of apparatus, meaning the modification has a reasonable expectation of success.
(6)
Claims 85, 88 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Reich (U.S. Patent No. 3,125,860) in view of Kajihara et al. (U.S. Publication No. 2002/0062853), Zirkle et al. (U.S. Publication No. 2014/0137918) and Kaibe et al. (U.S. Publication No. 2015/0013740) as applied to claims 33, 81-85 and 90 above, and further in view of Tseng et al. (U.S. Publication No. 2013/0153819).
claims 85, 88 and 89, modified Reich teaches the substrates are ceramic but is silent as to whether an insulator and semiconductor combination is an effective substrate material.
However, Tseng, which deals with thermoelectric materials, teaches a silicon substrate with a silicon oxide layer formed thereon is an effective substrate for a thermoelectric apparatus.  Paragraphs 29 and 44.  The silicon oxide layer has a thickness of 600 nm, which is less than 10 microns.  Paragraph 44.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Reich with Tseng is the simple substitution of one known element for another to obtain predictable results.  Modified Reich teaches the thermoelectric apparatus comprises a substrate.  Tseng teaches a thermoelectric apparatus comprising a substrate that is a silicon core with silicon oxide coated thereon at a thickness of 600 nm.  Therefore, it would have been obvious to one ordinarily skilled in the art to use Tseng’s substrate materials as the substrate for modified Reich’s apparatus because Tseng teaches this to be an effective substrate material for the same type of apparatus, meaning the modification has a reasonable expectation of success.
(7)
Claims 91 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Reich (U.S. Patent No. 3,125,860) in view of Kajihara et al. (U.S. Publication No. 2002/0062853), Zirkle et al. (U.S. Publication No. 2014/0137918) and Kaibe et al. (U.S. Publication No.  as applied to claims 33, 81-85 and 90 above, and further in view of Zamboni et al. (U.S. Patent No. 6,492,585).
With respect to claims 91 and 92, modified Reich teaches the p-type and n-type thermoelectric elements but is silent as to their specific structure.
However, Zamboni, which deals with thermoelectric devices, teaches p-type and n-type thermoelectric elements comprising a pair of metal layers (245, 250, 255, 260) in the form of bonding joints that are metal-filled glass, which is a pair of metal layers within the scope of the claimed invention.  Figure 2 and Col. 5, Line 62 to Col. 6, Line 7 and Col. 7, Lines 10-17.  Zamboni further teaches a nickel diffusion barrier (225, 230, 235, 240) is positioned between the thermoelectric material and the metal layer on either side.  Figure 2 and Col. 5, Line 62 to Col. 6, Line 7 and Col. 7, Lines 10-17.  Zamboni teaches this arrangement prevents metal diffusion into the thermoelectric element.  Col. 7, Lines 10-17.  
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adapt Zamboni’s configuration for the thermoelectric elements because doing so prevents metal diffusion into the thermoelectric material.
(8)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant argues with respect to amended claim 33 that Reich is silent as to the presence of middle cells and Kaibe does not remedy this deficiency.  Examiner disagrees as Applicant’s position appears to misunderstand the breadth of the claimed invention.  Specifically, the “series of middle unit cells connected in series” is satisfied by a multi-stage thermoelement pairing, as taught by Reich in Figure 8, and the 
	Applicant specifically argues Reich’s pyramid structure does not contain middle cells and thus even when combined with Kaibe would not teach this feature of the claimed invention.  Again, Examiner disagrees for the reasons noted above.  Specifically, the claimed invention allows for the “middle unit cells” to be interpreted to cover the middle stages of Reich’s pyramid structure, which would be present when also modified in view of Kaibe.  Examiner suggests Applicant use more structurally descriptive language to define the middle unit cells to cover the scope of the embodiment represented in Applicant’s arguments by the included diagram.
(9)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/ELI S MEKHLIN/Primary Examiner, Art Unit 1759